Citation Nr: 0524963	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  02-14 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for nonservice-connected death pension 
benefits.




ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel




INTRODUCTION

The veteran served in the Philippine Recognized Guerrillas 
from January to November 1945, the Regular Philippine Army 
from November 1945 to March 1946, and the New Philippine 
Scouts from April 1946 to May 1949.  He died in December 
1990, and the appellant is his surviving spouse.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 rating 
decision by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In October 2003, the Board remanded the case for additional 
development.


FINDINGS OF FACT

1.  The veteran died in December 1990 from chronic 
obstructive pulmonary disease (COPD).  

2.  At the time of his death, service connection was not in 
effect for any disability.  

3.  There is no contemporaneous evidence of pulmonary disease 
during service or for many years thereafter and no evidence 
attributing the veteran's fatal COPD to service.

4.  The service department has certified that the veteran 
served with the Philippine Recognized Guerrillas from January 
to November 1945, the Regular Philippine Army from November 
1945 to March 1946, and the New Philippine Scouts from April 
1946 to May 1949.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1103, 1310, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.300, 3.310, 3.312 (2004).

2.  The appellant's deceased husband did not meet the basic 
service eligibility requirements to entitle the appellant to 
VA nonservice-connected death pension benefits.  38 U.S.C.A. 
§§ 101, 107, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.40, 3.41, 3.203 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).

Under the VCAA, VA has a duty to notify a claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  VA must also generally advise a claimant to 
submit or identify any additional in support of the claim.  
Pelegrini v. Principi (Pelegrini II), 17 Vet. App. 412 
(2004).  A review of the record indicates that VA provided 
the necessary information to the appellant in April and 
August 2001 VCAA letters, the September 2002 Statement of the 
Case, the Board's October 2003 Remand, and the June 2005 
Supplemental Statements of the Case. 

The appellant received VCAA notice prior to the initial 
rating decision denying her claims.  The appellant is 
represented and has been provided with every opportunity to 
submit evidence and argument in support of her claim, and to 
respond to VA notices.  Indeed, the appellant was 
specifically advised to submit additional evidence in support 
of the claim.  Therefore, notwithstanding Pelegrini, to 
decide the appeal would not be prejudicial to the appellant.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO has duly requested all post-service VA and 
private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2004).  It is noted that at the request of the appellant, 
the RO requested post-service medical records from Barksdale 
Air Force Base Hospital, dated from 1971 to 1974.  That 
facility unambiguously advised the RO that no such records 
were available.  The RO has advised the appellant of this 
fact.  

Based on the foregoing, the Board finds no indication of any 
available, pertinent, outstanding private medical evidence 
specifically identified by the appellant, nor is there any 
indication that outstanding Federal department or agency 
records exist that should be requested in connection with the 
claims adjudicated in this decision.  38 U.S.C.A. § 5103A(b), 
(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(1), (2) (2004).  

The Board also finds that an additional medical opinion is 
not necessary based on the facts of this case.  38 U.S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  An 
April 2005 medical opinion adequately addressed the medical 
question at issue.  Therefore, the Board finds that no 
further development is warranted, to include obtaining a 
medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002).  

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
appellant.  Neither the appellant nor her representative has 
argued otherwise.  Thus, the Board finds that no additional 
action is necessary.  

Service connection for cause of death

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected disability.  38 U.S.C.A. § 
1310 (West 2002); see also Hanna v. Brown, 6 Vet. App. 507, 
510 (1994).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Service medical records are negative for any evidence of 
COPD.  The only evidence of any respiratory complaints was a 
diagnosis of bronchopneumonia with pleurisy; however, that 
apparently resolved without any residuals.  Subsequent 
examination reports showed normal lungs and respiratory 
system.  

The first evidence of respiratory complaints following 
service is in an August 1967 VA examination report.  The 
examiner indicated that the veteran was known to be asthmatic 
since 1946 and that asthmatic episodes sometime lasted for a 
week.  The veteran complained of difficulty breathing.  The 
examiner diagnosed moderate bronchial asthma.  

A report dated in December 1970 from Veterans Memorial 
Hospital indicates that the veteran had been a patient there 
from early November to early December 1970.  The diagnoses 
were bronchial asthma and an abscess on the buttock.  

A medical certificate dated in June 2001 from Mabalacat 
District Hospital indicates that the veteran was confined 
there in June 1989 for bronchial asthma.  It was noted, 
however, that the records had been destroyed by natural 
calamity.

A report dated in June 2001 from Norberto P. Yumul, M.D., 
showed treatment for arteriosclerotic heart disease and COPD 
sometime in 1990.  He noted that the records were no longer 
available.  

In an April 2005 VA medical opinion, it was opined that it 
was less likely as not that the veteran's alleged treatment 
for respiratory complaints in service contributed to his 
death in 1990.  It was noted that the diagnosis of asthma was 
not established during service or for many years thereafter.  
It was first documented in 1967 at the VA examination and 
again in 1970.  

Although the veteran was treated for bronchopneumonia in 
service, there is simply no competent evidence connecting his 
fatal COPD to this single episode in service.  To the 
contrary, there is a well-reasoned medical opinion finding 
that the veteran's death was in no way related to his 
service.  Thus, the Board finds that the preponderance of the 
evidence is against the claim of service connection for the 
cause of the veteran's death.  

Death pension benefits

Service in the organized military forces of the Government of 
the Commonwealth of the Philippines, while such forces were 
in the service of the Armed Forces of the United States 
pursuant to the military order of the President dated July 
26, 1941, including among such military forces organized 
guerrilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States, shall not be deemed to have been active 
military, naval, or air service for the purposes of any law 
of the United States conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces, except for specified benefits including disability 
compensation benefits authorized by chapter 11, title 38, 
United States Code.  38 U.S.C.A. § 107(a) (West 2002); 38 
C.F.R. §§ 3.40, 3.41 (2004).  These specified benefits do not 
include nonservice-connected pension benefits authorized by 
Chapter 15, Title 38, United States Code.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department, (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2004).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
(1) service of four months or more, or (2) discharge for 
disability incurred in the line of duty, or (3) 90 days 
creditable service based on records from the service 
department such as hospitalization for ninety days for a line 
of duty disability.  38 C.F.R. § 3.203(b) (2004).  When the 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements discussed above, the 
VA shall request verification of service from the service 
department.  Id. § 3.203(c) (2004).

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In addition, "service department findings are 
binding on the VA for purposes of establishing service in the 
U.S. Armed Forces." Id.; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

The facts in this case are not in dispute.  The service 
department has certified that the appellant's spouse served 
in the Philippine Recognized Guerrillas from January to 
November 1945, the Regular Philippine Army from November 1945 
to March 1946, and the New Philippine Scouts from April 1946 
to May 1949.

As noted, the findings of the service department verifying a 
person's service are binding on VA for purposes of 
establishing service in the United States Armed Forces.  
Venturella v. Gober, 10 Vet. App. 340 (1997).  Based on the 
dates of service certified by the service department, the 
appellant's spouse did not have the requisite service to 
qualify him for VA nonservice-connected pension benefits.

In summary, the Board is bound by the statutes and 
regulations governing entitlement to VA benefits, the 
instructions of the Secretary, and the precedent opinions of 
the chief legal officer of the Department.  38 U.S.C.A. § 
7104(c) (West 2002).  Under the undisputed facts of this 
case, the applicable criteria are clear and dispositive.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Again, in light of 
the certification of the service department, the Board finds 
that the appellant's spouse did not have the requisite 
service to qualify him for VA nonservice-connected pension 
benefits and, therefore, his claim must be denied.  38 
U.S.C.A. § 107 (West 2002); 38 C.F.R. §§ 3.40, 3.41 (2004).


ORDER

1.  Service connection for the cause of the veteran's death 
is denied.

2.  Basic eligibility to nonservice-connected pension 
benefits is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


